UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6258



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY LAMARK MCGILL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:99-cr-00659-CMC-9; 0:05-cv-00821-CMC)


Submitted: May 18, 2006                          Decided: June 1, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Lamark McGill, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rodney Lamark McGill seeks to appeal the district court’s

orders denying his 28 U.S.C. § 2255 (2000) motion, and his motion

for reconsideration of that denial filed under Fed. R. Civ. P.

59(e).    An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability.     28 U.S.C. § 2253(c) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   the    district    court’s   assessment     of   his

constitutional     claims   is    debatable     or   wrong    and   that   any

dispositive procedural rulings by the district court are likewise

debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that McGill has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -